Opinion issued June 24, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00761-CV
———————————
MASON
FARADAY STOKES, Appellant
V.
LILLI ANNETTE STOKES, Appellee

 

 
On Appeal from the 312th District Court
Harris County, Texas

Trial Court Case No. 2008-59329
 

 
MEMORANDUM OPINION
          Appellant, Mason Faraday Stokes, has
failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure
of appellant to file a brief).  After
being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex.
R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          We
dismiss the appeal for want of
prosecution for failure to timely file a brief.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.